                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA,                       )
                                                   )
                  Plaintiff,                       )
                                                   )
   v.                                              )       No.:    3:12-CR-137-TAV-HBG
                                                   )
   JACKIE MIZE,                                    )
                                                   )
                  Defendant.                       )


                          MEMORANDUM OPINION AND ORDER

          This matter is before the Court on defendant’s pro se motion for compassionate

   release [Doc. 208]. The United States has filed a response [Doc. 215], defense counsel1

   has filed a reply [Doc. 220], and the government has filed a sur-reply [Doc. 223]. This

   matter is ripe for adjudication. For the reasons set forth more fully below, defendant’s

   motion will be GRANTED.

   I.     Background

          On October 2, 2012, defendant was indicted on one count of conspiracy to distribute

   and possess with intent to distribute oxycodone in violation of 21 U.S.C. §§ 846, 841(a)(1),

   and 841(b)(1)(C), and one count of conspiracy to commit money laundering in violation of

   18 U.S.C. § 1956(a)(1)(A)(i), (a)(1)(B)(i), and (h) [Doc. 3]. Defendant proceeded to trial

   and was found guilty on both counts [Doc. 63]. Defendant was sentenced to 360 months’



          1
             Federal Defender Services of East Tennessee filed a motion seeking the appointment of
   a special panel attorney to assist defendant with his motion for compassionate release pursuant to
   Standing Order 21-09, which the Court granted [Docs. 217, 218].



Case 3:12-cr-00137-TAV-HBG Document 226 Filed 08/31/21 Page 1 of 11 PageID #: 2101
   imprisonment, to be followed by three years of supervised release [Doc. 103]. On appeal,

   the Sixth Circuit reversed and vacated defendant’s conviction and remanded the case for a

   new trial [Doc. 132]. Defendant subsequently pleaded guilty to both counts [Docs. 153,

   156], and was resentenced to 120 months’ imprisonment and three years of supervised

   release [Doc. 188].

          Defendant is currently on home confinement, supervised out of RRM Nashville, and

   is scheduled for release from the Bureau of Prisons’ custody on December 12, 2021.

   Inmate Locator, Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited

   August 30, 2021). Defendant is 72 years old and suffers from, among other ailments,

   hypertension, COPD, black lung disease2, and prediabetes [Doc. 216, pp.48-49].

   II.    Legal Standard

          A court generally lacks “the authority to change or modify [a sentence, once

   imposed,] unless such authority is expressly granted by statute.”               United States v.

   Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323,

   326 (6th Cir. 2010)). The First Step Act of 2018’s amendment of § 3582(c)(1)(A) revised

   one such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239

   (2018). Prior to the First Step Act, a district court could grant relief under § 3582(c)(1)(A)

   only on motion of the Director of the Bureau of Prisons. Now a court may modify a




          2
             Black lung disease, more formally known as coal worker’s pneumoconiosis, is a disease
   of the lungs caused by inhalation of certain particulates, such as coal mine dust, which can lead to
   “lung impairment, disability, and premature death.” Pneumoconioses, Ctrs. for Disease Control
   & Prevention, https://www.cdc.gov/niosh/topics/pneumoconioses/default.html.
                                                     2


Case 3:12-cr-00137-TAV-HBG Document 226 Filed 08/31/21 Page 2 of 11 PageID #: 2102
   defendant’s sentence upon a motion by a defendant if the defendant has exhausted all

   administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

   defendant’s behalf or after the lapse of thirty (30) days from the receipt of such a request

   by the warden of the defendant’s facility, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).

          If the defendant surmounts this preliminary hurdle, the Court may grant a sentence

   reduction “after considering the factors set forth in section 3553(a) to the extent that they

   are applicable” if it finds:

          (i) extraordinary and compelling reasons warrant such a reduction; or

          (ii) the defendant is at least 70 years of age, has served at least 30 years in
          prison, pursuant to a sentence imposed under section 3559(c), for the offense
          or offenses for which the defendant is currently imprisoned, and a
          determination has been made by the Director of the Bureau of Prisons that
          the defendant is not a danger to the safety of any other person or the
          community, as provided under section 3142(g);

          and that such a reduction is consistent with applicable policy statements
          issued by the Sentencing Commission . . . .

   Id.

          If the exhaustion requirement is satisfied, courts must then follow the statute's three-

   step test:

          At step one, a court must “find[ ]” whether “extraordinary and compelling
          reasons warrant” a sentence reduction. At step two, a court must “find[ ]”
          whether “such a reduction is consistent with applicable policy statements
          issued by the Sentencing Commission.” The Commission’s policy statement
          on compassionate release resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is
          still “applicable,” courts must “follow the Commission’s instructions in
          [§ 1B1.13] to determine the prisoner's eligibility for a sentence modification
          and the extent of the reduction authorized.” At step three, “§ 3582(c)[(1)(A)]
          instructs a court to consider any applicable § 3553(a) factors and determine

                                                 3


Case 3:12-cr-00137-TAV-HBG Document 226 Filed 08/31/21 Page 3 of 11 PageID #: 2103
          whether, in its discretion, the reduction authorized by [steps one and two] is
          warranted in whole or in part under the particular circumstances of the case.”

   United States v. Jones, 980 F.3d 1098, 1107-08 (6th Cir. 2020) (internal citations omitted).

   “In cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

   compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry

   and have full discretion to define ‘extraordinary and compelling’ without consulting the

   policy statement § 1B1.13.” Id. at 1111. In considering a compassionate release motion,

   “district courts may deny compassionate release motions when any of the three

   prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others”

   but must “address all three steps” if granting such a motion. United States v. Elias,

   984 F.3d 516, 519 (6th Cir. 2021). However, as no policy statement applies to defendant-

   filed motions for compassionate release, the second requirement plays no role. Id.

   III.   Analysis

          A.     Section 3582(c)(1)(A)’s Preliminary Threshold to Relief: Exhaustion

          The Court examines first whether defendant has satisfied § 3582(c)(1)(A)’s

   exhaustion requirement, which is a mandatory prerequisite to consideration of a

   compassionate release request on the merits. United States v. Alam, 960 F.3d 831, 833–34

   (6th Cir. 2020). “When ‘properly invoked,’ mandatory claim-processing rules ‘must be

   enforced.’” Id. at 834 (quoting Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct.

   13, 17 (2017)). The only exceptions to such a mandatory claim-processing rule are waiver

   and forfeiture. Id. (citing United States v. Cotton, 535 U.S. 625, 630 (2002)).


                                                4


Case 3:12-cr-00137-TAV-HBG Document 226 Filed 08/31/21 Page 4 of 11 PageID #: 2104
          The United States concedes that the exhaustion requirement has been met

   [Doc. 215]. Thus, the Court may consider the merits of defendant’s request.

          B.     Whether Extraordinary and Compelling Reasons Justify Relief

          The exhaustion requirement having been satisfied, the Court must next consider

   whether a sentence reduction is warranted by “extraordinary and compelling reasons.”

   Because defendant moves for compassionate release on his own behalf, the policy

   statement set forth in section 1B1.13 of the Federal Sentencing Guidelines is

   “inapplicable,” and “[u]ntil the Sentencing Commission updates § 1B1.13 to reflect

   the First Step Act, district courts have full discretion in the interim to determine whether

   an ‘extraordinary and compelling’ reason justifies compassionate release.” United States

   v. Jones, 980 F.3d 1098, 1111 (6th Cir. 2020). Accordingly, courts of this circuit are

   no longer confined to the considerations outlined in the policy commentary when

   determining if a defendant's request is extraordinary and compelling, such as whether an

   inmate suffers from a “terminal illness” or “serious physical or medical condition.”

   U.S.S.G. § 1B1.13 cmt. n.1.

          Defendant contends that his multiple serious medical conditions, including, but not

   limited to, COPD, hypertension, prediabetes, and black lung disease, coupled with his

   increased risk from COVID-19, constitute extraordinary and compelling reasons. Courts

   may rely on CDC guidance when considering a motion for compassionate release. Elias,

   984 F.3d at 521 (“Relying on official guidelines from the CDC is a common practice in

   assessing compassionate-release motions.”). The CDC states that COPD and possibly

                                                5


Case 3:12-cr-00137-TAV-HBG Document 226 Filed 08/31/21 Page 5 of 11 PageID #: 2105
   hypertension, “can make you more likely to get severely ill from COVID-19.”

   People with Certain Medical Conditions, Ctrs. for Disease Control & Prevention (May 13,

   2021), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

   medical-conditions.html.      Similarly, the CDC, through its suborganization, the

   National Institute for Occupational Safety and Health, has identified black lung

   disease as placing “you at a higher risk of severe illness from COVID-19.”                 Coal

   Workers’ Health Surveillance Program, Ctrs. for Disease Control & Prevention,

   https://www.cdc.gov/niosh/topics/cwhsp/default.html. In addition, the Court notes that

   defendant is 72 years of age. In discussing how COVID-19 affects the elderly, the CDC

   has noted that “[o]lder adults are more likely to get very sick from COVID-19. Getting

   very sick means that older adults with COVID-19 might need hospitalization, intensive

   care, or a ventilator to help them breathe, or they might even die. The risk increases

   for people in their 50s and increases in 60s, 70s, and 80s.” COVID-19 Risks and

   vaccine Information for Older Adults, Ctrs. for Disease Control & Prevention,

   https://www.cdc.gov/aging/covid19/covid19-older-adults.html.

          Based on all of the above, it is clear that defendant suffers from multiple conditions

   which place him at an increased risk if he should contract COVID-19. Furthermore,

   defendant has submitted a report from a licensed registered nurse discussing defendant’s

   various medical conditions and how those conditions affect the risk defendant faces from

   COVID-19 [Doc. 225]. In that report, the medical practitioner opines, among other things,

   that defendant should “stay as active as possible and exercise regularly” [Id. at p. 2].

                                                 6


Case 3:12-cr-00137-TAV-HBG Document 226 Filed 08/31/21 Page 6 of 11 PageID #: 2106
          The Court’s analysis in this case is complicated by the fact that defendant has been

   placed on home confinement, and thus does not face the same risk from COVID-19 as he

   would if he were still confined in a Bureau of Prisons’ facility. However, there is no

   question that defendant suffers from multiple, serious medical conditions, is of advanced

   age, and faces an increased risk from COVID-19. Defendant is on home confinement, but

   the conditions of home confinement are necessarily more restrictive than those of someone

   who is on supervised release and may interfere with defendant’s ability to “stay as active

   as possible and exercise regularly” [Id.] In addition, COVID-19 is not the sole risk

   defendant faces. Given defendant’s advanced age and the fact that he suffers from both

   COPD and black lung disease, defendant is at a heightened risk from other respiratory

   infections, such as the common cold, influenza, and pneumonia [Doc. 225, pp. 2-3]. It is

   also clear that defendant’s blood pressure has remained elevated while in the custody of

   the Bureau of Prisons [Id. at pp. 3-4].

          In addition, the Court notes that while defendant is currently on home confinement,

   there is no guarantee that he will remain so. The decision whether to place a defendant on

   home confinement rests solely with the Bureau of Prisons. Coronavirus Aid, Relief, and

   Economic Security Act (“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020); United

   States v. Coker, No. 3:14-CR-085, 2020 U.S. Dist. LEXIS 66286, 2020 WL 1877800, at

   *2 (E.D. Tenn. Apr. 15, 2020); see United States v. Read-Forbes, 454 F. Supp. 3d 1113,

   1118 (D. Kan. 2020) (“While the CARES Act gives the BOP broad discretion to expand

   the use of home confinement during the COVID-19 pandemic, the Court lacks jurisdiction

                                               7


Case 3:12-cr-00137-TAV-HBG Document 226 Filed 08/31/21 Page 7 of 11 PageID #: 2107
   to order home detention under this provision.” (citing United States v. Engleson,

   No. 13-CR-340-3(RJS), 2020 U.S. Dist. LEXIS 65551, 2020 WL 1821797, at *1 (S.D.N.Y.

   Apr. 10, 2020))). Just as the Bureau of Prisons has the authority to place a defendant on

   home confinement, it also has the authority to revoke that privilege. Thus, the mere fact

   that defendant has been placed on home confinement does not moot his motion for

   compassionate release. Given the ongoing uncertainty over whether defendant will be

   allowed to remain on home confinement for the remainder of his sentence, and given

   defendant’s other medical conditions, the stress caused by such concerns is likely to

   exacerbate defendant’s hypertension, if nothing else.

         Based on all of the above, in light of the serious nature of the defendant’s multiple

   medical conditions, which include two serious respiratory illnesses, and his advanced age,

   coupled with his increased risk of severe illness from COVID-19 as well as other

   respiratory diseases, the Court finds that defendant has established the extraordinary and

   compelling reasons needed for compassionate release.

         C.     § 3553(a) factors

         At step three, “§ 3582(c)[(1)(A)] instructs a court to consider any applicable

   § 3553(a) factors and determine whether, in its discretion, the reduction authorized by

   [steps one and two] is warranted in whole or in part under the particular circumstances of

   the case.” United States v. Jones, 980 F.3d 1098, 1108 (6th Cir. 2020) (internal citations

   omitted). The “overarching” inquiry under § 3553(a) is whether the sentence imposed is

   “sufficient, but not greater than necessary, to comply with the purposes” outlined in

                                               8


Case 3:12-cr-00137-TAV-HBG Document 226 Filed 08/31/21 Page 8 of 11 PageID #: 2108
   § 3553(a) paragraph (2). § 3553(a); see also Pepper v. United States, 526 U.S. 476, 491

   (2011). To this end, § 3553(a) directs the Court to consider the nature and circumstances

   of the offense, the history and characteristics of the defendant, the need for the sentence

   imposed, the kinds of sentences available, the applicable guideline range, any pertinent

   policy statement, the need to avoid unwarranted sentencing disparities, and the need to

   provide restitution to any victims. § 3553(a); see also Pepper, 526 U.S. at 491.

          Turning to the relevant factors, the Court begins with the nature and circumstances

   of the offense. Defendant pleaded guilty to one count of conspiracy to distribute and

   possess with intent to distribute oxycodone, as well as one count of money laundering

   [Doc. 153]. This case involved a large quantitate of oxycodone, 77,760 tablets, and was a

   very serious offense [Doc. 166, ¶ 12].

          Defendant’s criminal history includes convictions for promoting gambling, second

   degree wanton endangerment, fourth degree aggravated assault (all three of which date

   back to 1993), as well as a DUI conviction and a simple possession conviction which date

   back to 1999 [Id., ¶¶ 34-38].

          With respect to his behavior while in prison, defendant has no record of disciplinary

   infractions while in the custody of the Bureau of Prisons, and completed his GED

   [Doc. 215, p. 10]. Defendant has also maintained employment while in the custody of the

   Bureau of Prisons [Doc. 208, p. 2]. Furthermore, the Court notes that defendant has been

   placed on home confinement under the CARES Act. That fact is relevant to the Court’s




                                                9


Case 3:12-cr-00137-TAV-HBG Document 226 Filed 08/31/21 Page 9 of 11 PageID #: 2109
 analysis herein and speaks to a lessened need to protect the public from future crimes by

 the defendant, as well as a lack of danger to the public if he were released.

        Defendant is scheduled for release on December 12, 2021, a little over three months

 from now. Defendant has served around vast majority of his sentence of imprisonment.

 The Sixth Circuit has ruled that courts may consider the amount of time a defendant has

 served when ruling on a motion for compassionate release. See United States v. Kincaid,

 802 F. App’x 187, 188 (6th Cir. 2020) (“[T]he need to provide just punishment, the need

 to reflect the seriousness of the offense, and the need to promote respect for the law permit

 the court to consider the amount of time served in determining whether a sentence

 modification is appropriate.”). In this instance, given that defendant has served almost the

 entirety of his sentence, coupled with the analysis set forth above, the Court finds that the

 amount of time defendant has left to serve weighs in favor of compassionate release.

        Having considered the § 3553(a) factors relevant to this case, as well as the record

 as a whole, the Court finds that the factors weigh in favor of granting defendant’s request

 for compassionate release. Specifically, the Court finds that reducing defendant’s sentence

 to one of time served (a reduction of approximately three months) will result in a sentence

 which is sufficient, but not greater than necessary, to achieve the goals Congress has

 identified in both sections 3553(a) and 3582(c)(1)(A). The Court finds that a sentence of

 time served still reflects, among other things, the seriousness of defendant’s offense,

 provides just punishment, and provides adequate deterrence. The Court does not reach this

 decision lightly, and the Court’s decision in no way minimizes the serious nature of drug

                                              10


Case 3:12-cr-00137-TAV-HBG Document 226 Filed 08/31/21 Page 10 of 11 PageID #:
                                   2110
 trafficking offenses in general, or the ongoing opioid crisis this country faces. However,

 based on the record before the Court, the Court determines that compassionate release is

 warranted in this case.

 IV.    Conclusion

        Accordingly, for the reasons set forth more fully above, defendant’s motion

 [Doc. 208] is hereby GRANTED. Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) the defendant’s

 sentence of 120 months of imprisonment is reduced to time served. The previously

 ordered terms of supervised release shall remain in effect [Doc. 188]. This Order will be

 STAYED for up to three (3) days to allow the Bureau of Prisons time to process the

 Order. Given that defendant is already under home confinement, it does not appear that a

 period of quarantine will be required. If additional time will be needed to effectuate the

 Order, counsel for the parties should advise chambers.

        IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                            11


Case 3:12-cr-00137-TAV-HBG Document 226 Filed 08/31/21 Page 11 of 11 PageID #:
                                   2111
